Citation Nr: 9929891	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  90-45 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) New Orleans, Louisiana Regional Office (RO).  

By August 1989 rating decision, the RO (1) determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim of service connection for a back 
disability; (2) denied service connection for a right ankle 
disability; (3) denied increased ratings for the veteran's 
service-connected anxiety reaction and left ankle disability; 
and (4) denied a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran appealed the RO's determinations and in August 1991, 
he testified at a hearing before a panel of the Board in 
Washington, D.C.  In September 1991, the Board remanded the 
matter for additional development of the evidence.

While the case was in remand status, by November 1992 rating 
decision, the RO denied service connection for a neck 
disability and in July 1993, the veteran testified before a 
Member of the Board in Washington, D.C.  In August 1993, his 
claims folders were transferred to the St. Petersburg, 
Florida RO at his request.  As set forth on the cover page of 
this decision, jurisdiction of the veteran's claims remains 
at the St. Petersburg RO.  

In October 1993, the Board again remanded the matter for 
additional development of the evidence.  While the matter was 
in remand status, by September 1994 rating decision, the RO 
granted a total rating based on individual unemployability 
due to service connected disabilities, effective from March 
1, 1987.  In addition, the RO granted a 100 percent schedular 
rating for the veteran's service-connected anxiety reaction, 
effective from July 31, 1989.  As the maximum benefit allowed 
by law has been assigned, the issues of entitlement to an 
increased rating for anxiety reaction and a total rating 
based on individual unemployability are no longer in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also Green v. West, 11 Vet. App. 472 (1998).

Thereafter, by April 1996 letter, the Board notified the 
veteran that the Member of the Board before whom he had 
testified in July 1993 was no longer employed by the Board.  
As such, he was advised that he had a right to an additional 
hearing before a different Member of the Board.  By May 1996 
letter, the veteran responded that he did not desire an 
additional hearing.  

By April 1998 letter, the Board advised the veteran that it 
had recently been discovered that the tape of his August 1991 
Board hearing had been damaged and that it could not be 
transcribed; as such, he was again afforded the opportunity 
to attend an additional hearing before at Member of the 
Board.  The April 1998 letter indicated that if he did not 
respond within 30 days, the Board would assume that he 
desired an additional hearing.  The April 1998 letter was 
subsequently returned by the postal authorities as 
undeliverable.  After obtaining the veteran's current 
address, the Board again sent notice to the veteran regarding 
the damaged hearing tape.  He did not respond to the Board's 
letter and in August 1998, the Board remanded the matter to 
the RO with instructions to schedule the veteran for another 
hearing before a Member of the Board at the RO.  

In May 1999, the veteran testified before the undersigned 
Member of the Board at the RO.  At his hearing, he withdrew 
the issue of entitlement to service connection for a right 
ankle disability.  Accordingly, the Board finds that such 
issue is no longer within its jurisdiction.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (1998).  Thus, the issues now before the 
Board are as set forth on the cover page of this decision.

The Board notes that in a January 1996 statement, the veteran 
requested that he "be awarded full benefits for the time 
that I was a patient in the mental ward in a VA Hospital, 
both in Florida and also in Texas, and also in California."  
He further indicated that "I believe I should be paid during 
those periods when I was receiving mental treatment."  
Although it is far from clear, it appears that the veteran 
may be seeking benefits under the provisions of 38 C.F.R. § 
4.29 and 38 C.F.R. § 4.30.  In addition, at his May 1999 
Board hearing, the veteran argued that he was entitled to a 
100 percent rating since his separation from service.  These 
matters have not as yet been addressed by the RO.  Inasmuch 
as they are not inextricably intertwined with the issues 
currently before the Board on appeal, they are referred for 
appropriate action.

It is also noted that in September 1999, the veteran 
submitted directly to the Board a duplicate copy of a service 
medical record, as well as what appears to be an earnings 
statement from the Social Security Administration.  Under 38 
C.F.R. § 20.1304(c) (1999), any pertinent evidence submitted 
directly to the Board by a claimant or his or her 
representative must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived or the Board determines that 
the benefits to which the evidence relates may be allowed on 
appeal without such referral.  The Board finds that its 
review of this evidence is not a violation of the veteran's 
due process rights under 38 C.F.R. § 20.1304 because this 
evidence is not pertinent to the issues currently on appeal.  
See also 38 C.F.R. § 19.31 (a supplemental statement of the 
case will be furnished to the appellant and his or her 
representative, if any, "when additional pertinent evidence 
is received").  The Board also notes that this case has been 
pending for about a decade and that the veteran is eighty 
years of age.  Speedy and final resolution is in the interest 
of both the veteran and VA.  



FINDINGS OF FACT

1.  In a July 1966 rating decision, the RO denied service 
connection for a back disability.  No appeal was initiated 
within one year following notice to the veteran in July 1966.  

2.  Evidence received since the July 1966 rating decision 
includes medical evidence not previously considered, which 
bears directly and substantially on the specific matters 
under consideration regarding the issue of service connection 
for a back disability.

3.  The veteran served in combat with the enemy and has 
reported that he sustained a back injury in a combat 
parachute jump in service.  

4.  The preponderance of the evidence of record indicates 
that the veteran's current back disability is unrelated to 
his reported in-service back injury.  

5.  Although the veteran reported sustaining a neck injury in 
combat, the record contains no competent medical evidence of 
a link between any current neck disability and his military 
service, any incident therein, any service-connected 
disability, or any reported continuous symptomatology.

6.  The veteran's left ankle disability is manifested by pain 
and ankylosis of the left ankle with a slight inversion 
deformity.


CONCLUSIONS OF LAW

1.  The July 1966 rating decision which denied entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a back 
disability.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  A back disability was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303 (1999).

4.  The claim of entitlement to service connection for a neck 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The criteria for a 40 percent rating, but no higher, for 
a left ankle disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5270 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's June 1942 military enlistment medical 
examination report is negative for complaints or 
abnormalities pertaining to the back, neck or ankles.  

In-service medical records show that in January 1943, he was 
hospitalized for treatment of diffuse bronchitis.  In 
October, November and December 1943, he was hospitalized for 
treatment of diarrhea, dysentery and jaundice.  No other 
pertinent abnormalities were recorded during these periods of 
hospitalization.

In January 1945, the veteran sought treatment for left foot 
pain and swelling after he stepped in a hole while going from 
his tent to the latrine.  Physical examination showed that 
the left foot was swollen and tender.  No other complaints or 
abnormalities were recorded, including abnormalities of the 
back or neck.  The past medical history reported by the 
veteran included jaundice, dysentery, and pneumonia, but no 
other injuries.  X-ray examination of the left ankle showed a 
small avulsion chip fracture of the lateral tip of the left 
astragalus.  Following a period of rest, his left foot 
reportedly improved and he was returned to full duty.

In June and July 1945, the veteran was hospitalized with 
several somatic complaints, including restlessness, 
nervousness, irritability, diffuse joint and muscle pain, 
fatigue, and recurrent headaches.  A history of a left ankle 
fracture, pneumonia, jaundice, and dysentery was noted on 
admission, but no complaints or abnormalities pertaining to 
the back or neck were recorded.  Physical examination showed 
no organic basis to account for the veteran's somatic 
complaints; all of his joints were "freely movable" with no 
limitation of motion.  It was noted that the veteran had had 
prolonged combat experience and had recently experienced the 
death of both parents.  The diagnosis was severe, chronic 
anxiety state.  The examiners determined that the veteran's 
disability was permanent and that it rendered him unfit for 
further military service.  In August 1945, he was medically 
discharged from service due to his chronic anxiety state.

Following his separation from service, in August 1945, the 
veteran filed claims of service connection for chronic 
anxiety state and residuals of pneumonia, jaundice and 
dysentery.  He also indicated that he had received an 
"[u]nreported shrapnel wound" in Italy "about March 1943."  
He did not identify the location of his shrapnel wound nor 
did he refer to claims of service connection for a neck, 
back, or ankle disability.

By August 1945 rating decision, the RO granted service 
connection for chronic anxiety state and assigned a 50 
percent rating thereto.  The RO denied service connection for 
an unreported shrapnel wound, noting that evidence of such 
had not been found on the last examination.  

During a February 1947 VA Social and Industrial Survey, the 
veteran reported that during his period of service, he broke 
his ankle in a parachute jump, then later reinjured it after 
he fell in a hole.  No other injuries were reported, 
including a neck or back injury.  Since his separation from 
service, the veteran indicated that he had worked in a 
mortuary, although he indicated that he had been hampered by 
nervous symptoms.  He had no specific complaints pertaining 
to the back or neck, but indicated that all of his muscles 
and joints ached when he was feeling nervous.  

During a VA medical examination conducted in February 1947, 
no complaints or abnormalities pertaining to the back or neck 
were recorded.  The diagnoses included psychoneurosis, 
anxiety state.  At a VA medical examination conducted in 
April 1948, no complaints or abnormalities pertaining to the 
veteran's back or neck were recorded.  The veteran indicated 
that he had been working for a bottling company for the past 
year.  The diagnosis was anxiety reaction, moderate.  On VA 
medical examination in August 1951, no complaints or 
abnormalities pertaining to the back or neck were recorded.  
The veteran reported that he had injured his left ankle in 
service and that it had been bothering him recently.  
Physical examination showed no abnormalities of the left 
ankle.  The diagnosis was anxiety reaction.

By August 1951 rating decision, the RO granted service 
connection for residuals of a fracture of the left astralgus 
and assigned a zero percent rating thereto.  In addition, the 
RO reduced the rating for the veteran's anxiety reaction to 
10 percent.

In February 1966, the veteran submitted a claim of service 
connection for residuals of a back injury, as well as a claim 
for an increased rating for his service-connected left ankle 
disability.  In his application, he stated that he had 
injured both his back and left ankle in a September 17, 1944 
parachute jump in Holland.  

In support of his claims, the veteran submitted a January 
1966 letter from a private physician who indicated that he 
had seen the veteran in October 1965 for severe back pain and 
nervousness.  He noted that the veteran had been referred for 
X-ray examination which had shown developmental anomalies, 
including spondylolysis at the lumbosacral angle, as well as 
some old degenerative changes in the lumbar vertebrae at the 
L1-L3 levels.

Also submitted by the veteran was a copy of November 1965 
letter from an orthopedic surgeon who indicated that he had 
seen the veteran in October and November 1965 for complaints 
of pain in the regions of the low back and neck.  By way of 
history, the orthopedic surgeon noted that several private 
physicians had unsuccessfully attempted to relieve the 
veteran's pain.  He noted that one of these physicians had 
opined that degenerative changes in the cervical spine were 
responsible for a portion of the veteran's disability, but 
that a post-service industrial injury to the neck had 
aggravated his preexisting cervical disability.  The 
orthopedic surgeon noted that X-ray examination of the 
veteran's neck had shown degenerative changes between the 
fifth and sixth cervical vertebrae, narrowing of the disc 
space, and encroachment of the intervertebral foramina with 
osteophyte formation.  

With respect to the low back, the orthopedic surgeon noted 
that the veteran had recently complained of low back pain 
occasionally radiating to the left lower extremity and 
aggravated by his current job which required much bending, 
twisting, and stooping.  He noted that recent X-ray 
examination had shown spondylolysis in the region of L5 to S-
1, as well as narrowing of the interspace between L1-2.  The 
orthopedic surgeon concluded that the veteran's degenerative 
changes in the upper lumbar spine "very likely could be 
secondary to multiple injures" that the veteran reportedly 
sustained as a member of the paratroopers during World War 
II.  In addition, he stated that the veteran's spondylolysis 
could also be related to those multiple injuries, but more 
likely represented a congenital findings that had been 
asymptomatic until recently.  With respect to the veteran's 
cervical complaints, he concluded that he was not in a 
position to relate these findings directly or indirectly to 
trauma.  

In March 1966, the veteran was hospitalized for treatment of 
anxiety.  During his stay, he had numerous physical 
complaints, including a "bad back," which he reported had 
been present for the past year.  The diagnoses on discharge 
included degenerative disc disease between L1 and L2, and 
between L2 and L3. 

By July 1966 rating decision, the RO denied service 
connection for a back condition, finding that the service 
medical records were negative for complaints or abnormalities 
pertaining to the low back and that the record did not 
establish that the veteran's current degenerative disc 
disease was related to his military service.  In addition, 
the RO awarded a 100 percent rating for the veteran's anxiety 
reaction.  The record contains a copy of an Award Letter 
Control Document indicating that the RO notified the veteran 
of this decision by July 1966 letter.  However, no appeal was 
initiated within one year following notice to the veteran in 
July 1966.  Thus, the July 1966 rating decision denying 
service connection for a low back disability is final.

In April 1967, the veteran was hospitalized after he took an 
overdose of his medication.  On admission, it was noted that 
the veteran had been in general good health until the past 
several years and that he had recently been "extremely 
nervous" because of arthritis of the spine.  The diagnoses 
on discharge included coma and overdose of Placidyl.  

In February 1968, the veteran underwent VA psychiatric 
examination at which he complained of psychiatric 
symptomatology, as well as a "very bad back" which 
"constantly gives me trouble."  The diagnosis was anxiety 
reaction with depressive features.  By March 1968 rating 
decision, the RO assigned a 50 percent rating for anxiety 
reaction.

In May 1969, the veteran underwent VA medical examination at 
which he complained, inter alia, of back and left ankle 
pains.  Specifically, he reported that he had been a 
paratrooper in service and that every time he jumped, he 
would thereafter experience a back and neck ache.  X-ray 
examination of the cervical spine showed degenerative changes 
at C5-6.  X-ray examination of the lumbar spine showed 
osteoarthropathy involving the bodies of L1 and L2 with 
narrowed intervertebral disc spaces.  There was evidence of 
anterior spur reduction of all bodies with the exception of 
L5.  There was a deformity of the antero-superior aspect of 
the body of L2 and interior middle aspect of the body of L1.  
The diagnoses included degenerative osteoarthritic changes of 
C5-6 and deformity of L2.

In July 1972, the veteran again underwent VA psychiatric 
examination.  In addition to psychiatric symptoms, he 
reported upper back pain and stated that he felt that his 
symptoms stemmed from an in-service incident in which he 
sustained injuries in a parachute jump.  The examiner noted 
that the veteran's second dorsal spinous process appeared 
depressed compared to the third.  The diagnoses included 
discogenic spinal disease.

In May 1975, the veteran filed a claim for an increased 
rating for his left ankle disability.  In support of his 
claim, he submitted a September 1975 letter from a private 
physician indicating that the veteran had degenerative 
arthritis in the left ankle due to a previous fracture. 

In March 1976, he was afforded a VA medical examination at 
which he reported that during his military service, he 
fractured his left ankle in a parachute jump.  
X-rays showed osteoarthritis of the left ankle, presumably 
secondary to previous trauma.  By April 1976 rating decision, 
the RO assigned a 10 percent rating for the veteran's left 
ankle disability.

The veteran disagreed with the RO's determination, stating 
that his ankle disability was more severe than the 10 percent 
rating indicated.  In support of his claim, he submitted a 
December 1976 letter from a private physician indicating that 
the veteran had sought treatment from him the previous month 
for left ankle pain.  He recommended debridement of the area 
of the posterior tibial tendon for relief of his symptoms.  

In December 1976, the veteran was hospitalized with numerous 
complaints, including a backache and a painful left ankle.  
X-ray examination showed arthritis of the left ankle, as well 
as hypertrophic degenerative changes of L1-L4.  In addition, 
there were atypical small node deformities, possibly due to 
prior trauma.  The diagnoses on discharge in February 1977 
were hysterical personality disorder, arthritis of the left 
ankle, and degenerative joint disease of the lumbar spine.

To his July 1977 substantive appeal, the veteran attached 
numerous medical records, including a February 1966 X-ray 
examination report showing minimal arthritis changes of the 
lumbosacral spine, as well as a May 1966 letter from a 
private physician.  In this letter, the physician noted that 
the veteran had been a paratrooper in service and had 
"suffered injury to his back and left ankle in his numerous 
jumps."  He noted that the veteran's present complaints 
included low back pain for the past six months.

By December 1977 decision, the Board denied the veteran's 
claim for an evaluation in excess of 10 percent for his left 
ankle disability.

In April 1986, the veteran again filed a claim for an 
increased rating for his left ankle disability.  In support 
of his claim, he submitted an April 1986 private treatment 
record showing that a left ankle fusion had been recommended 
in light of findings of advanced post-traumatic degenerative 
arthritis.  By August 1986 rating decision, the RO confirmed 
and continued the 10 percent rating for the veteran's left 
ankle disability.

In October 1986, the veteran underwent compression 
arthrodesis of the left ankle with a sliding bone graft.  
Post-operatively, his ankle reportedly healed nicely and he 
was discharged with crutches and instructions to avoid weight 
bearing.  

By February 1987 rating decision, the RO assigned a temporary 
total rating for the veteran's left ankle disability 
(pursuant to 38 C.F.R. § 4.30) from October 29, 1986, and a 
20 percent rating from February 1, 1987.

The veteran was afforded a VA medical examination in June 
1987.  He reported that he had been a paratrooper in service 
and that he sustained bilateral ankle fractures in a 
parachute jump behind enemy lines.  He reported that his 
right ankle had done well untreated, but that he had recently 
had surgery on his left ankle.  No complaints or 
abnormalities of the back or neck were recorded.  The 
diagnoses included status post left ankle arthrodesis with 
mild post-traumatic arthritis, subtalar joint and mid foot 
with equinus contracture.

By August 1987 rating decision, the RO increased the rating 
for the veteran's left ankle disability to 30 percent, 
pursuant to the provisions of Diagnostic Codes 5270 and 5010.  

In August 1988 letter, a private chiropractor indicated that 
his office had been treating the veteran for injuries he had 
sustained in an automobile accident, including acute injuries 
to the cervical, thoracic, and lumbar spine which had created 
considerable weakness and immobility.  

In June 1989, the veteran again requested an increased rating 
for his left ankle disability, as well as his "nervous 
condition."  He also requested service connection for a 
right ankle disability, as well as a back disability.  

In support of his claims, the veteran submitted private 
treatment records for the period of December 1987 to October 
1988.  These records show that in June 1988, the veteran 
complained of neck pain and tingling in both hands.  The 
following month, he again complained of neck pain, as well as 
low back pain, stating that his pain had worsened after a 
motor vehicle accident in which he was "rear-ended."  X-ray 
examination showed degenerative arthritis of the cervical 
spine, but no fracture or subluxation.  X-rays of the lumbar 
spine showed a compression fracture of T12, as well as 
widespread degenerative arthritis.  The examiner noted that 
the compression fracture could be due to an old injury.  The 
impression was that the veteran had sustained cervical and 
lumbar strains in the automobile accident which had 
aggravated preexisting arthritis in the cervical and lumbar 
areas.  In October 1988, the veteran complained of increasing 
pain and instability to the left foot, stating that his it 
tended to supinate on weight bearing.  The examiner indicated 
that he felt that the veteran's left ankle disability and 
lumbar spine disability were most likely related to the 
injury he sustained in service when he was parachuting and 
landed in a road.  

By August 1989 rating decision, the RO denied his claims and 
notified him of its determinations by August 1989 letter.  
The veteran disagreed with the RO's determination, claiming 
that he injured his back and both ankles in a parachute jump 
in which he landed behind enemy lines in Holland with a full 
pack of gear.

The veteran was afforded a VA orthopedic examination in May 
1990, at which he reported that in 1945, he broke both ankles 
in a parachute jump, as well as injured his back.  He stated 
that although he initially recovered from his back injury, he 
had had left ankle pain constantly since that time, despite a 
recent arthrodesis.  He indicated that he could walk only one 
to two blocks and stand for about 1/2 hour before he had to 
sit down due to pain.  With respect to his back, he stated 
that it had gradually worsened to the point that it now hurt 
all the time and kept him from sleeping.  He also stated that 
his neck was somewhat stiff and had hurt for a considerable 
period of time.  On examination, the veteran's standing 
posture showed that he carried most of his weight on his 
heels and tended to avoid putting weight on the medial and 
anterior portion of the left ankle.  The veteran walked with 
a marked limp and the left ankle was restricted in dorsi and 
ventral flexion due to the arthrodesis of the left ankle.  
The left ankle was noted to be fused at 15 degrees of plantar 
flexion with no voluntary movement of the ankle and marked 
forefoot movement.  The impressions included postoperative 
status arthrodesis, left ankle, with residual pain and 
limitation of standing and walking, and arthritis of the 
cervical and lumbar spine. 

In May 1991, the veteran again underwent VA orthopedic 
examination, at which he complained of pain in his neck and 
the entire spine, particularly at L2-3.  He claimed that his 
pain had been present since a parachute jump in September 
1944.  It was noted that the veteran had had a fusion with 
complete ankylosis of the left ankle five years prior.  On 
examination, the veteran bore weight mostly on the right foot 
and used a cane to walk.  The diagnoses were mild to moderate 
degenerative arthritis of the cervical spine and advanced 
degenerative arthritis of the thoracolumbar spine with fixed 
kyphoscoliosis.  The examiner indicated that on the basis of 
the available medical evidence, he was unable to relate the 
veteran's current spine abnormalities to any injury in 
military service.  

In a second May 1991 VA orthopedic examination, the veteran 
gave a history to the effect that he made a parachute jump on 
September 18, 1944 in which he injured both ankles, his back, 
and his neck.  He stated that he was thereafter unable to get 
medical treatment for six weeks.  The examiner described the 
veteran's account as "most unusual" and noted that the 
service medical records showed only that the veteran was 
treated for a left ankle injury which he sustained when he 
stepped in a hole while going to the latrine.  On 
examination, the veteran was noted to have a fusion of the 
left ankle and was unable to walk on heels and toes.  He 
appeared to have a normal gait and was able to dress and 
undress himself without assistance.  The left ankle was fused 
and the veteran had less than 3 degrees of dorsiflexion and 
less than five degrees of plantar flexion.  The diagnoses 
included status post operative fusion of the left ankle with 
complete ankylosis.  

In a July 1992 medical opinion, a private fee-basis examiner 
indicated that he had reviewed the veteran's entire claims 
folder to determine whether the veteran's complaints of back 
pain were related to his military service.  In that regard, 
he noted that the veteran's service medical records showed no 
notations of a back abnormality.  He noted that the pattern 
and description of the degenerative changes in the veteran's 
spine on X-ray were consistent with progressive degenerative 
arthritis and not directly associated with any injury that 
may or may not have been sustained in service.  As such, he 
concluded that there was no connection between the veteran's 
current degenerative changes and the veteran's claimed 
injuries in service.  

In August 1992, the veteran underwent a fee-basis medical 
examination in which he provided a history ankle and back 
injuries in service.  The examiner reviewed the veteran's 
medical records and noted that the veteran currently 
exhibited degenerative changes of the cervical spine, which 
were common in patients over the age of fifty.  Regarding the 
lumbar spine, she noted that X-ray examination had also shown 
changes common in the course of aging, such as disc space 
narrowing, traction osteophytes, and end plate sclerosis.

In July 1993, the veteran testified at a Board hearing in 
Washington D.C.  He indicated that as a result of his left 
ankle fusion, he experienced pain and swelling in the left 
ankle on walking and indicated that he needed to use a cane 
for ambulation.  He stated that he was unable to walk down 
hills or curbs and occasionally fell.  He also stated that he 
had to force himself to walk more than one block.  The 
veteran stated that he had "even asked the doctors at the 
hospital to cut my leg off and give me an artificial leg 
because it hurt so bad."  However, he stated that they had 
refused, stating that he was too old.  Regarding his neck and 
back disabilities, the veteran claimed that he had injured 
his back and neck in a parachute jump.  He acknowledged that 
he had been involved in a post-service automobile accident in 
which he sustained "whiplash," but indicated that his back 
and neck pain had been present prior to the accident.  

At his hearing, the veteran submitted lay statements from his 
sons and daughter to the effect that for as long as they 
could remember, as far back as 1960, the veteran had 
experienced numerous medical problems, including back and 
neck problems.  

In June 1994, the veteran underwent VA orthopedic 
examination.  He reported that he continued to experience 
left ankle pain exacerbated by weight bearing.  On physical 
examination, the left ankle was fused in approximately 
neutral with slight forefoot inversion.  There was 
generalized tenderness to palpation about the ankle and the 
veteran was unable to heel and toes walk.  He could only 
squat one-third of the way down and arise again while putting 
most of the weight on the right leg.  The impressions 
included history of service-related left ankle injury, status 
post arthrodesis.  

In May 1999, the veteran testified at a Board hearing at the 
RO.  He again stated that during the course of a parachute 
jump in Holland, he injured his back and neck.  He stated 
that he did not seek treatment immediately, as he was in a 
combat situation.  However, he stated that he was later 
evacuated to England where he was given a back brace which he 
wore continuously since that time, as well as a "horse 
collar" for his neck.  He also claimed that military 
physicians had offered him back surgery, but he declined 
because he had heard that he could become paralyzed or die 
during surgery.  Regarding his left ankle disability, the 
veteran testified that he had undergone an ankle fusion about 
six or seven years prior.  He stated that, in his opinion, 
the surgery had increased his disability because he was 
completely unable to move his ankle, had constant pain, and 
had to use a cane.  

Service connection for a back disability.

Relevant law and regulations

i. Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999). 

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

ii.  Finality/new and material evidence

As set forth above, because the veteran did not file a timely 
appeal, the July 1966 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (1999).  The veteran now seeks to 
reopen his claim of service connection for a back disability.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") 
has held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.


iii.  Well grounded claims

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  

The Federal Circuit has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Analysis

i.  New and material evidence

With these considerations in mind, the Board must first 
review the evidence which has been submitted by the veteran 
or otherwise associated with the claims folder since the last 
final rating decision in July 1966 in order to determine 
whether new and material evidence has been submitted.

The additional evidence includes a private treatment record 
dated in October 1988, in which the veteran's physician 
indicated that he felt that the veteran's lumbar spine 
disability was "most likely" related to the injury he 
sustained in service when he was parachuting and landed in a 
road.  

Given the nature of the veteran's claim, the Board finds that 
the evidence set forth above is new and material evidence 
sufficient to reopen the claim of service connection for a 
back disability in that it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's back disability.  38 C.F.R. § 3.156(a); Hodge, 155 
F.3d at 1363.  

ii.  Well groundedness of the claim

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.  As set forth above, the Federal Circuit has held that 
in order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Id. at 1468.  

In this case, the record is replete with medical diagnoses of 
a current back disability.  Thus, the first requirement for a 
well-grounded claim has been satisfied.  In addition, 
although the service medical records are negative for 
indications of a back injury, in light of the veteran's well-
documented combat service, the Board finds that his 
statements regarding an in-service low back injury constitute 
satisfactory lay evidence of service incurrence.  See 
38 U.S.C.A. § 1154(b).  Thus, the second requirement for a 
well-grounded claim has been satisfied.  Finally, as set 
forth above, in an October 1988 private treatment record, the 
veteran's physician indicated that he felt that the veteran's 
current lumbar spine disability was "most likely" related 
to the injury he reportedly sustained in service.  The Board 
finds that this document is sufficient to satisfy the third 
requirement of a well-grounded claim, namely, medical 
evidence of a nexus between a current disability and an in-
service injury.  In view of the foregoing, the Board finds 
that the veteran's claim of service connection for a back 
disability is well grounded.  Epps, 126 F.3d at 1468.

iii. Merits decision - preliminary matters

Under the three-step analysis set forth by the Court in 
Winters v. West, 12 Vet. App. 203 (1999), the Board must now 
evaluate the merits of the veteran's claim.  

Because the record appears complete, and because neither the 
veteran nor his representative has identified any 
outstanding, relevant evidence which may support his claim, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible and that no 
further assistance to the veteran in developing the facts 
pertinent to this claim is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Because the RO did not consider the merits of the veteran's 
claim of service connection for a back disability, the Board 
must next consider whether the due process requirements of 
Bernard v. Brown, 4 Vet. App. 3 84 (1993), have been 
satisfied prior to addressing the issue on the merits in the 
first instance.  The factors to be considered include whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on the underlying claim, an 
opportunity to submit such evidence or argument, and an 
opportunity to address that issue at a hearing.  In this 
case, the Board finds that the veteran will not be prejudiced 
by its actions in considering his claim on the merits in the 
first instance.  This finding is based on the fact the 
veteran and his representative have provided argument on the 
underlying issue, both in writing and at personal hearings.  

It is the Board's responsibility to evaluate the evidence.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the evidence must preponderate against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The preliminary finding that a claim is well grounded does 
not end the Board's inquiry, and the presumption of 
credibility does not extend beyond this predicate 
determination.  Chipego v. Brown, 4 Vet. App. 102, 104-105 
(1993).  The Board must assess the credibility, and therefore 
the probative value of proffered evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993). 

iv.  Merits decision - discussion

Turning to the merits of the claim, the Board notes that the 
veteran's service medical records are negative for specific 
complaints or findings of a back injury or disability.  
However, the veteran has asserted that he sustained a back 
injury in combat, specifically, in a parachute jump in which 
he landed behind enemy lines.  Because the veteran's combat 
service, including service in the paratroopers, is well 
documented in the record, the statutory presumptions relating 
to combat are applicable in this case.  38 U.S.C.A. § 
1154(b).  Thus, the Board accepts the veteran's assertions 
that he sustained a back injury in a parachute jump in 
service.  

In addition, the Board observes that the record contains 
statements from medical professionals tending to link the 
veteran's back disability to his reported in-service back 
injury.  For example, in a January 1966 statement, a private 
orthopedic surgeon opined that the degenerative changes in 
the veteran's lumbar spine were "very likely" secondary to 
injuries he sustained as a paratrooper in World War II.  
Likewise, in a May 1966 letter, a private physician noted 
that the veteran had been a paratrooper in service and had 
"suffered injury to his back and left ankle in his numerous 
jumps."  In an October 1988 clinical record, the veteran's 
private treating physician indicated that he felt that the 
veteran's lumbar spine disability was "most likely" related 
to the injury he sustained in service when he was parachuting 
and landed in a road.  

On the other hand, the Board notes that the medical record 
contains no notations of back complaints or abnormalities in 
service or for many years thereafter.  When the veteran was 
examined for VA compensation purposes in February 1947, April 
1948, and August 1951, no complaints or abnormalities 
pertaining to his back were recorded.  In fact, the first 
notation of a back abnormality was not until October 1965, 
more than twenty years after the veteran's separation from 
service.  None of the physicians above, in their conclusory 
remarks, explained the reason for the decades-long gap 
between the World War II injury and the symptomatology which 
was initially identified in the mid-1960s.

Significantly, in a May 1991 VA orthopedic examination 
report, the examiner indicated that he had reviewed the 
veteran's records and on the basis of the available medical 
evidence, he was unable to relate the veteran's current spine 
abnormalities to any injury in military service.  In 
addition, in a July 1992 medical opinion, a private fee-basis 
examiner concluded that the pattern and description of the 
degenerative changes in the veteran's spine on X-ray were 
consistent with progressive degenerative arthritis common in 
patients over fifty, and not directly associated with any 
injury that may or may not have been sustained in service. 

In this case, given the evidence set forth above, the Board 
finds that the preponderance of the evidence is against the 
claim.  First, the Board finds that the medical opinions 
provided by the VA examiner in May 1991 and by the fee basis 
examiner in July 1992 are more probative than the medical 
opinions provided by the veteran's private physicians.  This 
conclusion is based on the fact that the May 1991 and July 
1992 medical opinions are based on a review of the veteran's 
entire medical record, unlike the opinions of the veteran's 
private physicians, which appear to be based only on self-
reports by the veteran.  Additionally, both the VA medical 
examiner and the fee basis examiner provided detailed 
rationales for their conclusions, unlike the private 
physicians who merely offered unsupported conclusions.  The 
Board observes that the May 1991 and July 1992 medical 
opinions, in particular, the latter, which points to a 
degenerative rather than a traumatic cause for the veteran's 
back pain, also appear to be consistent with the evidence of 
record, which is negative for notations of low back pain for 
more than twenty years after the veteran's separation from 
service.  As indicated above, the conclusory medical opinions 
in the veteran's favor were silent as to this matter.  

In summary, based on the foregoing reasons and bases, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a back disability.  The benefit sought on appeal is 
accordingly denied.

Service connection for a neck disability

The pertinent law and VA regulations pertaining to service 
connection and well grounded claims have been set forth 
above.

In this case, after careful review of the evidence of record, 
the Board finds that the veteran's claim of service 
connection for a neck disability is not well grounded.  

Initially, the Board observes that the medical evidence of 
record is silent for diagnoses of a neck disability 
(including arthritis) in service or within the post-service 
year.  In fact, the first notation of a complaint of neck 
pain is not until October 1965, more than twenty years after 
separation from service.  Nonetheless, the veteran has 
claimed that he sustained a neck injury in service in a 
parachute jump behind enemy lines.  

Because the service medical records are negative for 
indications of a neck injury, and because the claims folder 
indicates that the veteran engaged in combat with the enemy 
in World War II, the Board has considered the provisions of 
38 C.F.R. § 1154(b) in connection with his claim.  In 
Collette v. Brown, 82 F.3d 389 (1996), the Federal Circuit 
set forth a three-step sequential analysis for applying 
38 U.S.C.A. § 1154(b), for combat veterans.  First, it must 
be determined whether the veteran submitted satisfactory lay 
or other evidence of service incurrence of an injury or 
disease.  This requirement is satisfied if the veteran's 
evidence, in isolation from other evidence, appears credible 
such that it would allow a reasonable fact-finder to conclude 
that the alleged injury or disease was incurred in the 
veteran's combat service.  

Second, the evidence must be "consistent with the 
circumstances, conditions, or hardships of such service."  
If both of these steps are satisfied, then a factual 
presumption arises that the veteran's alleged disease or 
injury was incurred or aggravated in service; this 
presumption may only be rebutted with clear and convincing 
evidence.  However, even if these steps are met, the veteran 
must still satisfy the nexus requirement by presenting 
competent medical evidence that a current disability is 
related to service.  Kessel v. West, No. 98-772 (U.S. Vet. 
App. Sept. 20, 1999) (en banc); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498 at 507 
(1995).

In this case, the veteran has asserted that he sustained a 
neck injury in a parachute jump in which he landed behind 
enemy lines.  The Board finds that his statements regarding 
his neck injury appear consistent with the circumstances of 
his well-documented combat service in World War II.

However, both the Federal Circuit and the Court have 
emphasized that 38 U.S.C.A. § 1154(b) applies to the second 
element of a well-grounded claim (i.e., whether an injury was 
incurred in service), and not to the questions of whether 
there is a current disability or a nexus to service.  See 
Collette at 392.  The veteran must still present competent 
medical evidence of a nexus or link between a current neck 
disability and an incident of his military service to satisfy 
the elements of a well-grounded claim.  See Libertine, 9 Vet. 
App. at 524.  That element is missing in this case.  
The Board can identify no competent medical evidence of 
record establishing a nexus between any current neck 
disability and any in-service neck injury.

Moreover, the Board has also considered the veteran's claim 
that he has experienced continuous neck pain since his 
separation from service.  The Court has held that, a claim 
based on chronicity may be well-grounded if (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, there is no evidence in the service medical 
records (or otherwise) that the veteran's claimed in-service 
neck injury resulted in chronic disability.  Likewise, while 
the Board accepts the veteran's statements of continuity of 
neck symptomatology since service, medical expertise is 
required showing a current disability which resulted from his 
claimed neck injury and relating that disability to his 
reported symptoms.  Because the record is devoid of any such 
evidence, the Board concludes that the veteran has not 
submitted evidence sufficient to well ground his claim.

Finally, the Board has also considered the veteran's 
entitlement to service connection for a neck disability under 
the provisions of 38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439 (1995) (holding that service connection may be 
granted for disability which has been aggravated by a 
service-connection disease or injury).  However, the record 
contains no competent medical evidence indicating that the 
veteran's current neck disability is causally related to or 
aggravated by any of his service-connected disabilities.  See 
Jones v. Brown, 7 Vet. App. 134 (1994) (holding that when a 
veteran contends that his service-connected disability has 
caused a new disability, he must submit competent medical 
evidence of a causal relationship directly between the two 
disabilities to well ground the claim).  

The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

Therefore, lacking competent medical evidence of a nexus 
between a current neck disability and the veteran's military 
service, any incident therein, any service-connected 
disability, or any reported continuous symptomatology, the 
Board concludes that the veteran's claim of service 
connection for a neck disability is not well grounded.  38 
U.S.C.A. § 5107(a).  The benefit sought on appeal, 
entitlement to service connection for a neck disability, is 
accordingly denied.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim plausible and that such. evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the veteran has not identified any available 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Increased rating for a left ankle disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has evaluated the veteran's left ankle disability 
(status post compression arthrodesis of the left ankle) as 30 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-5010.  

Under Diagnostic Code 5270, a 30 percent rating is assigned 
for ankylosis of the ankle in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between zero and 10 degrees.  
A maximum 40 percent rating is assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  Id.  

In this case, on most recent VA medical examination in June 
1994, the veteran's left ankle was observed to be fused in 
approximately neutral with a slight forefoot inversion.  The 
Board finds that these manifestations are sufficient to meet 
the criteria for a 40 percent rating under Diagnostic Code 
5270 for ankylosis of the ankle with inversion deformity.  

However, the Board finds that a rating in excess of 40 
percent is not warranted.  Under the "amputation rule" set 
forth in 38 C.F.R. § 4.68 (1999), combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Relevant to the instant case, Diagnostic Code 
5267 provides for a 40 percent rating for loss of use of the 
foot.  Additionally, under Diagnostic Code 5165, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent rating.  

Finally, the Board notes that the 40 percent evaluation 
assigned to the appellant's service-connected left ankle 
disability is the maximum available schedular rating. 
In light of the Court's holding in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the appellant is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 (1998).

In view of the foregoing, an evaluation in excess of 40 
percent for the veteran's left ankle disability is not 
available.  


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

A 40 percent rating for a left ankle disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

